Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 09, 2018

The Court of Appeals hereby passes the following order:

A18A2125. SHIMELL BELL v. THE STATE.

      In 2016, Shimell Bell was convicted of child molestation and sentenced to
thirty-five years with the first twenty-five to serve in confinement. Bell’s trial
counsel filed a timely motion for new trial, which the trial court denied in February
2017. In April 2018, Bell filed a pro se motion for an out-of-time appeal. The trial
court granted the motion and this appeal was then docketed in this Court. However,
because no notice of appeal appears in the record, this appeal is DISMISSED as
having been improvidently docketed.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/09/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.